230 S.W.3d 661 (2007)
NEIGHBORS CREDIT UNION, Respondent,
v.
Loretta WILLIAMS, Appellant.
No. ED 88789.
Missouri Court of Appeals, Eastern District, Division Three.
August 21, 2007.
Neighbors Credit Union, St. Louis, MO, pro se.
Loretta Williams, Normandy, MO, pro se.
*662 Before ROY L. RICHTER, J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Loretta Williams appeals from the judgment of the trial court in favor of Neighbors Credit Union. We have reviewed the briefs of the parties and the record on appeal and find appellant's brief severely deficient. The brief wholly fails to comply with Missouri Supreme Court Rule 84.04, and as such precludes meaningful review. Dismissal of the appeal is appropriate under these circumstances. Nonetheless, after reviewing the claims ex gratia, as best we can discern from appellant's brief there is no error of law. No jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).